ICJ_077_ArbitrationUNHQAgreement_UNGA_NA_1988-03-09_ORD_01_NA_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

APPLICABILITY OF THE OBLIGATION |
TO ARBITRATE UNDER SECTION 21 OF THE
UNITED NATIONS HEADQUARTERS
AGREEMENT OF 26 JUNE 1947

(REQUEST FOR ADVISORY OPINION)

ORDER OF 9 MARCH 1988

1988

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

APPLICABILITE DE L’OBLIGATION D’ARBITRAGE
EN VERTU DE LA SECTION 21 DE L’ACCORD
DU 26 JUIN 1947 RELATIF AU SIEGE
DE L'ORGANISATION DES NATIONS UNIES

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE DU 9 MARS 1988
Official citation :

Applicability of the Obligation to Arbitrate
under Section 21 of the United Nations Headquarters Agreement
of 26 June 1947, Order of 9 March 1988, I.C.J. Reports 1988, p. 3.

Mode officiel de citation :

Applicabilité de l'obligation d'arbitrage en vertu de la section 21 de l'accord
du 26 juin 1947 relatif au siège de l'Organisation des Nations Unies,
ordonnance du 9 mars 1988, C.I.J. Recueil 1988, p. 3.

 

Sales number 5 4 1
N° de vente :

 

 

 
COUR INTERNATIONALE DE JUSTICE

ANNÉE 1988 1988
9 mars
Rôle général

9 mars 1988 n° 77

APPLICABILITÉ DE L’OBLIGATION D’ARBITRAGE
EN VERTU DE LA SECTION 21 DE L’ACCORD-
DU 26 JUIN 1947 RELATIF AU SIEGE
DE L'ORGANISATION DES NATIONS UNIES

(REQUÊTE POUR AVIS CONSULTATIF)

ORDONNANCE

Présents: M. Rupa, Président; M. MBAYE, Vice-Président; MM. LAcus,
NAGENDRA SINGH, ELIAS, ODA, AGO, SCHWEBEL, sir Robert
JENNINGS, MM. BEDJAOUI, NI, EVENSEN, TARASSOV, GUILLAUME,
SHAHABUDDEEN, juges; M. VALENCIA-OSPINA, Greffier.

La Cour internationale de Justice,

Ainsi composée,
Après délibéré en chambre du conseil,

Vu les articles 41, 48, 65, 66 et 68 du Statut de la Cour et les articles 73,
103, 104 et 105 de son Règlement,

Rend l'ordonnance suivante:

Considérant que, le 2 mars 1988, l’Assemblée générale des Nations
Unies a adopté la résolution 42/229 B par laquelle elle prie la Cour inter-
nationale de Justice de donner un avis consultatif sur la question suivante:

«Etant donné les faits consignés dans les rapports du Secrétaire
général [A/42/915 et Add.1], les Etats-Unis d'Amérique, en tant que
partie à l’accord entre l’Organisation des Nations Unies et les Etats-
Unis d’Amérique relatif au siège de l’Organisation des Nations
Unies [résolution 169 (IDj], sont-ils tenus de recourir à larbitrage
conformément à la section 21 de l’accord?»
ACCORD RELATIF AU SIÈGE (ORDONNANCE 9 III 88) 4

Considérant que, le même jour, le conseiller juridique de lOrganisa-
tion des Nations Unies a transmis à la Cour par télécopie les versions
anglaise et française de la résolution susmentionnée, reçues au Greffe
le 3 mars 1988;

Considérant que, par lettre datée du 2 mars 1988, reçue au Greffe par
télécopie le 4 mars 1988 et par la poste le 7 mars 1988, le Secrétaire général
a transmis à la Cour la requête pour avis consultatif et des copies certifiées
conformes des versions anglaise et française de ladite résolution, et qu’il a
indiqué dans cette lettre que, conformément à l’article 65 du Statut, tout
document pertinent pouvant servir à élucider la question serait transmis
à la Cour dès que possible;

Considérant qu’il ressort des rapports du Secrétaire général visés dans
ladite résolution (dont les textes ont été fournis à la Cour) que la procé-
dure de règlement des différends définie à la section 21 de l'accord de
siège mentionné dans la résolution a été formellement invoquée par le
Secrétaire général de l'Organisation des Nations Unies à propos d’un
différend allégué relatif à la loi des Etats-Unis de 1987 contre le terro-
risme (titre X du Foreign Relations Authorization Act pour les exercices
1988 et 1989) et à son application à la mission permanente d’observa-
tion de l'Organisation de libération de la Palestine auprès de l’Organisa-
tion des Nations Unies;

Considérant qu’il ressort en outre desdits rapports que ladite loi
a été signée et promulguée par le président des Etats-Unis le 22 décembre
1987 et qu’elle prendra effet, selon ses propres termes, quatre-vingt-dix
jours après sa promulgation;

Considérant que le préambule de la résolution 42/229 B précise notam-
ment qu’«étant donné des contraintes de temps il faut appliquer immé-
diatement la procédure de règlement des différends conformément à la
section 21 de l’accord », qu’il convient de tenir compte «des dispositions
du Statut de la Cour internationale de Justice, en particulier des articles 41
et 68», et que la décision de demander un avis consultatif a été prise «en
tenant compte des contraintes de temps »;

Considérant que la résolution 42/229B, si elle comporte dans son
préambule une référence aux articles 41 et 68 du Statut, ne contient pas de
demande formelle en indication de mesures conservatoires;

Considérant qu'il n’y a pas lieu pour la Cour, dans les circonstances de
l’espèce, de rechercher si des mesures conservatoires peuvent ou non être
indiquées à l’occasion d’une procédure pour avis consultatif;

Considérant que la Cour prend note que l’Assemblée générale, à la
séance au cours de laquelle elle a adopté la résolution 42/229B par
laquelle elle demande un avis consultatif à la Cour, a aussi adopté la réso-
lution 42/229 A par laquelle elle

« demande au pays hôte de respecter les obligations qu’il a contrac-
tées au titre de l’accord et de donner l’assurance qu’il ne sera pris
aucune mesure qui porte atteinte aux arrangements actuellement en

5
ACCORD RELATIF AU SIÈGE (ORDONNANCE 9 III 88) 5

vigueur en ce qui concerne les fonctions officielles de la mission per-
manente d’observation de l'Organisation de libération de la Palestine
auprès de l'Organisation des Nations Unies à New York»;

Considérant, à la lumière des indications fournies par l’Assemblée
générale dans la résolution, que la Cour estime qu’une prompte réponse
à la requête serait souhaitable, ainsi qu’il est prévu à l’article 103 du
Règlement de la Cour, et qu’en conséquence la Cour devrait prendre
toutes mesures utiles pour accélérer la procédure;

La Cour,

à l'unanimité,

1. Prie le Secrétaire général de l'Organisation des Nations Unies de
fournir les documents visés à l’article 65, paragraphe 2, du Statut à une
date aussi rapprochée que possible;

2. Décide que l'Organisation des Nations Unies et les Etats-Unis
d'Amérique sont jugés, conformément à l’article 66, paragraphe 2, du
Statut, susceptibles de fournir des renseignements sur la question sou-
mise à la Cour pour avis consultatif et fixe au 25 mars 1988 la date d’expi-
ration du délai pendant lequel la Cour sera disposée à recevoir d’eux des
exposés écrits sur la question;

3. Décide en outre que les autres Etats parties au Statut de la Cour qui
en auront exprimé le désir pourront soumettre à la Cour un exposé écrit
sur la question, le 25 mars 1988 au plus tard;

4. Décide de tenir des audiences, qui s’ouvriront le 11 avril 1988 et au
cours desquelles des observations sur les exposés écrits pourront être
faites devant la Cour par l'Organisation des Nations Unies, les Etats-Unis
d'Amérique et les Etats qui auront déposé des exposés écrits;

Réserve la suite de la procédure.

Fait en anglais et en français, le texte anglais faisant foi, au palais de la
Paix, à La Haye, le neuf mars mil neuf cent quatre-vingt-huit.

Le Président,
(Signé) José Maria RUDA.

Le Greffier,
(Signé) Eduardo VALENCIA-OSPINA.

M. SCHWEBEL, juge, joint à l'ordonnance l’exposé de son opinion in-
dividuelle.

(Paraphé) J.M.R.
(Paraphé) E.V.O.
